Title: I. Jefferson’s Draft Memorandum on Consular Vacancies, 21 February 1791
From: Jefferson, Thomas
To: 


A note of the vacant consulships and of the candidates.

Gottenburg, in Sweden. No body applies
Amsterdam. Greenleaf was formerly a candidate, but not appointed because from a part of the Continent which has already furnished more than it’s proportion of Consuls; and because it was thought that the kind of character for that place could be better decided, after it shall be decided whether any and what diplomatic appointment shall be made for the Hague.
Cadiz. P. R. Randolph [Randall] of N. York, and Richd. Codman of Massachusets were candidates. Also Thomas Thompson, who will be spoken of below. There are no new applications.
Canary islands. viz. Teneriffe, Palma, Ferro, Gomera, Canary, Fortaventura and Lancerota. Sarmento a Portuguese who married in Philadelphia was a candidate. I believe he was named by the President and rejected by the Senate. John Culnan asks it. See the letters of John and Jasper Moylan. There is no other candidate, nor is it important to name a Consul.

Lisbon. Thomas Thompson, I believe an Irishman. He has resided 17 years as a merchant in Madeira. He came over to Virginia, where he married one of the Pleasants on James river, against consent. He resided there seven years. He is strongly recommended by T. Pleasants of Virginia, and S. Pleasants of Philadelphia: but is a bankrupt and addicted to the bottle. See his letter from Madeira, asking Lisbon or Cadiz. Bulkeley. Recommended by the members from Massachusets. He is an American, but of what state they do not say. He has been long settled at Lisbon, and is among the most opulent merchants. They give him a good character. Colo. Humphreys names him in a note to me as a merchant of integrity.

Mr. Palyert says some think him a native of Engld. some of America. He travelled in the U.S. before the war. During the war he was at Lisbon, a tory. He is now a member of the Eng. factory. Is very rich and has great connections with this country.
John Telles, whose papers were laid before the President some time ago, is also a candidate. He is well recommended by Mr. R. Morris and Mr. Swanwick. He is not a native, but has very long resided here. His affairs are deranged, if not bankrupt. See letters.

Lorient. No new nor proper candidate. Vale [Vail], a bankrupt is the only one.
Alicant. Robert Montgomery of America I believe, but I know not of what state. He has a brother in commerce at Boston. He is of old standing in that line at Alicant, has been long a busybody in our affairs, doing more harm than good, and all thro’ an excess of zeal. As yet, no appointment has been made in the Mediterranean, except at Marseilles.
Poole in England. That government does not recognise a consul at Cowes, but is willing we should have one at Poole, and will suppose that his residence. A new commission to Thomas Auldjo is requisite for this purpose.
Sta. Cruz. Danish West Indies. James Yard of Philadelphia (but a native of N. Jersey) asks the consulship. He is established there, wealthy, and connected by marriage with the Governor of the island. I should rather think one Consul enough for the Danish islands: and if so, St. Thomas’s would be the position. An agent would suffice at Santa Cruz. See Colo. Monroe’s letter.


Th: Jefferson Feb. 21. 1791

